                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

Michael J. FitzGibbons,                      )
acting on behalf of the Director             )
of the South Carolina Department             )
of Insurance, in his capacity as the         )
Special Deputy Receiver of the South         )
Carolina Health Cooperative, Inc., a         )
Multiple Employer Self-Insured Health        )
Plan,                                        )       C/A No. 8:17-2092-TMC
                               Plaintiff ,   )
                                             )
       v.                                    )             ORDER
                                             )
Alton Atkins, John Thomas Childs, IV;        )
Larry Busch; De’Shaun Williams;              )
Cherise Raymond; Andre Garcia                )
Littlejohn; Vickie Damon; Winston            )
Cook; Kristin Ketterman; Daniel              )
Wheeler; Regent Financial d/b/a              )
PF Holdings, LLC; King Capital Group;        )
A-Z Consulting, LLC; Intermediary            )
Network; Busch Law Center, LLC;              )
JJLJ Financial; Protege Investments,         )
LLC; IGWT Consulting, LLC; Cook              )
Business Services, LLC; John Does 1-10;      )
Interlink Global Messaging, LLCet.al,        )
                                             )
                               Defendants.   )

       Plaintiff Michael J. FitzGibbons brought this action alleging claims under the Racketeer

Influenced and Corrupt Organization Act (“RICO”). (ECF No. 1). This matter is before the

court for review of the Report and Recommendation (“Report”) of the United States Magistrate

Judge, made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2), D.S.C.

(ECF No. 249). The magistrate judge recommends that Plaintiff’s motion for default judgment

(ECF No. 240) be denied without prejudice to renew at a later stage in this litigation. (ECF No.




                                                 1
249 at 11). No objections have been filed by any party, and the time to file such objections has

now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough and careful review, the court finds no clear error and adopts the Report.

(ECF No. 249).      Accordingly, Plaintiff’s motion for default judgment (ECF No. 240) is

DENIED without prejudice.

       IT IS SO ORDERED.

                                                            s/Timothy M. Cain
                                                            United States District Judge


January 28, 2019
Anderson, South Carolina




                                                2
